Name: 79/269/ECSC: Council Decision of 5 March 1979 appointing a member of the Consultative Committee of the European Coal and Steel Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-03-13

 Avis juridique important|31979D026979/269/ECSC: Council Decision of 5 March 1979 appointing a member of the Consultative Committee of the European Coal and Steel Community Official Journal L 062 , 13/03/1979 P. 0006 - 0006**** COUNCIL DECISION OF 5 MARCH 1979 APPOINTING A MEMBER OF THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY ( 79/269/ECSC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 18 THEREOF , HAVING REGARD TO THE COUNCIL DECISIONS OF 2 AUGUST 1978 AND 16 OCTOBER 1978 DESIGNATING THE REPRESENTATIVE ORGANIZATIONS RESPONSIBLE FOR DRAWING UP LISTS OF CANDIDATES FOR THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY , HAVING REGARD TO THE COUNCIL DECISION OF 16 OCTOBER 1978 APPOINTING THE MEMBERS OF THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY FOR THE PERIOD ENDING 15 OCTOBER 1980 , WHEREAS THE COUNCIL WAS INFORMED ON 15 FEBRUARY 1979 THAT A MEMBER ' S SEAT ON THE ABOVE COMMITTEE IN THE ' CONSUMERS AND DEALERS ' CATEGORY HAD BECOME VACANT AS A RESULT OF THE DEATH OF DR MANDEL ; HAVING REGARD TO THE NOMINATION SUBMITTED BY THE GERMAN GOVERNMENT ON 19 FEBRUARY 1979 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE DR GUENTER NIEHAGE IS HEREBY APPOINTED A MEMBER OF THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY IN PLACE OF DR MANDEL FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 15 OCTOBER 1980 . DONE AT BRUSSELS , 5 MARCH 1979 . FOR THE COUNCIL THE PRESIDENT P . MEHAIGNERIE